                                  Case 2:20-cv-02146-VAP-AS Document 29 Filed 05/18/20 Page 1 of 8 Page ID #:296




                                  1                              UNITED STATES DISTRICT COURT
                                  2                             CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Martha Navarro,
                                  6                      Plaintiff,
                                  7                      v.                        2:20-cv-2146-VAP-ASx
                                  8      Costco Wholesale Corp. and                    Order DENYING Motion to
                                  9          Costco Wholesale Membership,                  Remand (Dkt. 13)
                                 10          Inc.
Central District of California
United States District Court




                                 11                      Defendants
                                 12
                                 13
                                         Before the Court is Plaintiff Martha Navarro’s (“Plaintiff”) Motion to
                                 14
                                      Remand, filed April 3, 2020. (“Motion,” Dkt. 13). Costco Wholesale
                                 15
                                      Corporation opposed the Motion on April 30, 2020. (Dkt. 19).
                                 16
                                 17
                                         After considering all papers filed in support of, and in opposition to, the
                                 18
                                      Motion, the Court deems this matter appropriate for resolution without a
                                 19
                                      hearing pursuant to Local Rule 7-15. The Court DENIES the Motion.
                                 20
                                 21
                                                                      I. BACKGROUND
                                 22
                                         On January 14, 2020, Plaintiff commenced an action Los Angeles
                                 23
                                      Superior Court against Defendants Costco Wholesale Corporation
                                 24
                                      (“Wholesale”) and Costco Wholesale Membership, Inc. (“Membership”) for
                                 25
                                      personal injury suffered at the Costco Wholesale store located at 1500
                                 26

                                                                             1
                                  Case 2:20-cv-02146-VAP-AS Document 29 Filed 05/18/20 Page 2 of 8 Page ID #:297




                                  1   Paramount Blvd., Montebello, CA 90640 (the “Subject Premises”). Plaintiff
                                  2   states that, “[w]hile lawfully shopping . . . , [she] slipped and fell on a liquid
                                  3   substance. Defendants knew or should have known that the liquid
                                  4   substance created an unreasonable risk of harm to its customers.
                                  5   Defendants also failed to warn about or mop up the liquid substance and
                                  6   failed to exercise due care with respect to matters alleged in this complaint.
                                  7   As a direct and proximate cause of the acts and omissions of Defendants,
                                  8   Plaintiff sustained injuries to her body which caused and continues to cause
                                  9   her pain and discomfort.” (Dkt. 1-1 at 5). In her Complaint, Plaintiff alleged
                                 10   general negligence and premises liability, listing as damages wage loss,
Central District of California
United States District Court




                                 11   hospital and medical expenses, general damage, and loss of earning
                                 12   capacity. (Dkt. 1-1). Wholesale answered the complaint in state court, (Dkt.
                                 13   1-2), then removed timely the action on March 5, 2020. (Dkt. 1).
                                 14
                                 15       Wholesale is a citizen of Washington, and both Plaintiff and Membership
                                 16   are California citizens. (Dkt. 13-2 at 2). Plaintiff argues that Wholesale’s
                                 17   removal from state court was defective and improper because there does
                                 18   not exist complete diversity of citizenship, as required by 28 U.S.C. § 1332,
                                 19   and therefore that Wholesale failed to establish properly federal subject
                                 20   matter jurisdiction. (Dkt. 13-2). Wholesale argues that removal is proper
                                 21   pursuant to this Court’s diversity jurisdiction, because Membership, a citizen
                                 22   of California, is a sham defendant. (Dkt. 1).
                                 23
                                 24
                                 25
                                 26

                                                                               2
                                  Case 2:20-cv-02146-VAP-AS Document 29 Filed 05/18/20 Page 3 of 8 Page ID #:298




                                  1                              II.    LEGAL STANDARD
                                  2     A. Diversity Jurisdiction
                                  3          A district court has diversity jurisdiction over any civil action between
                                  4   citizens of different states as long as the amount in controversy exceeds
                                  5   $75,000, excluding interest and costs. 28 U.S.C. § 1332. “The general
                                  6   federal rule has long been to decide what the amount in controversy is from
                                  7   the complaint itself.” Horton v. Liberty Mut. Ins. Co., 367 U.S. 348, 353
                                  8   (1961). The amount is “determined at the time the action commences, and
                                  9   a federal court is not divested of jurisdiction . . . . if the amount in
                                 10   controversy subsequently drops below the minimum jurisdictional level.” Hill
Central District of California
United States District Court




                                 11   v. Blind Indus. and Servs. of Md., 179 F.3d 754, 757 (9th Cir. 1999).
                                 12
                                 13          There is a strong presumption against removal jurisdiction, and
                                 14   federal jurisdiction “must be rejected if there is any doubt as to the right of
                                 15   removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
                                 16   Cir. 1992) (citation omitted). A “defendant always has the burden of
                                 17   establishing that removal is proper.” Id.
                                 18
                                 19     B. Fraudulent Joinder
                                 20       Removal is proper even if a non-diverse defendant is present where that
                                 21   defendant has been fraudulently joined or constitutes a sham defendant.
                                 22   Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996). The Ninth Circuit
                                 23   recognizes “two ways to establish improper joinder: ‘(1) actual fraud in the
                                 24   pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a
                                 25   cause of action against the non-diverse party in state court.’” Hunter v.
                                 26   Phillip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009) (quoting Smallwood

                                                                                3
                                  Case 2:20-cv-02146-VAP-AS Document 29 Filed 05/18/20 Page 4 of 8 Page ID #:299




                                  1   v. Illinois Cent. RR. Co., 385 F.3d 568, 573 (5th Cir. 2004)). Fraudulent
                                  2   joinder is established the second way if a defendant shows that an
                                  3   “individual [] joined in the action cannot be liable on any theory.” Ritchey v.
                                  4   Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).
                                  5
                                  6       “[I]f there is a possibility that a state court would find that the complaint
                                  7   states a cause of action against any of the resident defendants, the federal
                                  8   court must find that the joinder was proper and remand the case to the state
                                  9   court.” Hunter, 582 F.3d at 1046 (Tillman v. R.J. Reynolds Tobacco, 340
                                 10   F.3d 1277, 1279 (11th Cir. 2003) (per curiam)) (emphasis added). A
Central District of California
United States District Court




                                 11   defendant invoking federal court diversity jurisdiction on the basis of
                                 12   fraudulent joinder bears a “heavy burden” since there is a “general
                                 13   presumption against [finding] fraudulent joinder.” GranCare, LLC v.
                                 14   Thrower, 889 F.3d 543, 548 (9th Cir. 2018). The defendant must show that
                                 15   joinder was fraudulent by clear and convincing evidence. Hamilton
                                 16   Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007).
                                 17   Thus, “[t]he standard is not whether plaintiffs will actually or even probably
                                 18   prevail on the merits, but whether there is a possibility that they may do so.”
                                 19   Diaz v. Allstate Ins. Grp., 185 F.R.D. 581, 586 (C.D. Cal. 1998). “If there is a
                                 20   non-fanciful possibility that plaintiff can state a claim under California law
                                 21   against the non-diverse defendants the court must remand.” Macey v.
                                 22   Allstate Property and Cas. Ins. Co., 220 F. Supp. 2d 1116, 1117 (N.D. Cal.
                                 23   2002).
                                 24
                                 25
                                 26

                                                                              4
                                  Case 2:20-cv-02146-VAP-AS Document 29 Filed 05/18/20 Page 5 of 8 Page ID #:300




                                  1                                  III.   DISCUSSION
                                  2     A. Fraudulent Joinder
                                  3       Wholesale argues that Membership was fraudulently joined in order to
                                  4   destroy diversity.1 It is undisputed that Plaintiff is a citizen and resident of
                                  5   California, and that Membership is also a citizen of California. (See Dkt. 13-
                                  6   2 at 2; Dkt. 1 at 3; Dkt. 19 at 2-3). Thus, while Plaintiff and Wholesale are
                                  7   diverse from each other, Plaintiff is not diverse from Membership.
                                  8   Wholesale asserts that removal based on diversity jurisdiction is proper
                                  9   nevertheless because Membership is a “sham defendant,” and, as such, its
                                 10   citizenship should not count for diversity purposes. (See Dkt. 19 at 2-3).
Central District of California
United States District Court




                                 11   The parties do not dispute the amount in controversy requirement.2 Thus,
                                 12   the only disputed element of federal diversity jurisdiction is the validity of
                                 13   Membership’s joinder in the action.
                                 14
                                 15       In her Complaint, Plaintiff alleges “General Negligence” and “Premises
                                 16   Liability” against all defendants, including Membership, stating that both
                                 17   Wholesale and Membership “owned, maintained, controlled, leased,
                                 18   operated, and/or possessed the” Subject Premises and “injury to person or
                                 19
                                 20      1
                                           Plaintiff also argues that removal is improper because Membership did not
                                         join in the notice of removal. This, however, standing alone, does not render
                                 21      the removal invalid. “Although the usual rule is that all defendants in an
                                 22      action in a state court must join in a petition for removal, the rule of unanim-
                                         ity does not apply to nominal, unknown or fraudulently joined parties[.]”
                                 23      United Computer Sys., Inc. v. AT&T Corp., 298 F.3d 756, 762 (9th Cir. 2002)
                                         (internal quotations and citations omitted). Thus, the removal was improper
                                 24      only if Membership was not fraudulently joined.
                                 25      2
                                           Defendant Wholesale assumes the damages exceed $75,000. (See Dkt.
                                         1 at 4). Plaintiff makes no mention of the amount in controversy in her Mo-
                                 26      tion to Remand. (See generally Dkt. 13).

                                                                                5
                                  Case 2:20-cv-02146-VAP-AS Document 29 Filed 05/18/20 Page 6 of 8 Page ID #:301




                                  1   damage to personal property occurred in its jurisdictional area.” (Dkt. 1-1 at
                                  2   3-5). Plaintiff argues that “Defendants failed to maintain this store in a
                                  3   reasonably safe condition and breached its duty of care to its customers,
                                  4   including Plaintiff.” (Dkt. 1-1 at 5). Wholesale, in turn, argues that because
                                  5   “Membership had no role in the operation or maintenance of the Subject
                                  6   Premises,” it cannot be found liable for Plaintiff’s injuries under a theory of
                                  7   premises liability, (id.), and therefore Membership is a sham defendant
                                  8   because “Plaintiff is unable to assert any cause of action against it.” (Dkt.
                                  9   19 at 4).
                                 10
Central District of California
United States District Court




                                 11       Under California law, “[a]s in a general negligence cause of action, a
                                 12   plaintiff bringing an action for premises liability based on a negligence theory
                                 13   must plead and prove that the defendant breached a duty of care owed to
                                 14   the plaintiff that proximately caused injury and damages.” Annocki v.
                                 15   Peterson Enterprises, LLC, 180 Cal. Rptr. 3d 474, 477 (2014) (citing Paz v.
                                 16   State of California, 994 F.2d 975 (Cal. 2000)). “The elements of a premises
                                 17   liability claim are: (1) the defendant owned, leased, occupied, or controlled
                                 18   the property; (2) the defendant was negligent in the use or maintenance of
                                 19   the property; (3) the plaintiff was harmed; and (4) the defendant's
                                 20   negligence was a substantial factor in causing the plaintiff's harm.”
                                 21   Rodriguez v. United States, No. CV 14-4941 (AJW), 2017 WL 924458, at *2
                                 22   (C.D. Cal. Mar. 6, 2017) (citing Judicial Council of California, Civil Jury
                                 23   Instructions 400 (2016)).
                                 24
                                 25       Here, Plaintiff has not stated any facts that establish that Membership is
                                 26   liable under a premises liability theory. In fact, Defendant Wholesale has

                                                                              6
                                  Case 2:20-cv-02146-VAP-AS Document 29 Filed 05/18/20 Page 7 of 8 Page ID #:302




                                  1   refuted each of the vague allegations Plaintiff has advanced in support of its
                                  2   argument that Membership is liable under a premises liability theory, namely
                                  3   that Membership “owned, maintained, controlled, leased, operated, and/or
                                  4   possessed the” premises at issue. (Dkt. 19 at 3-4). Wholesale has shown,
                                  5   through a declaration by Leigh Ann Ruijters, Complex Claims Specialist at
                                  6   Wholesale’s headquarters in Washington, that Wholesale and Membership
                                  7   are separate corporate entities and that “Membership does not operate the
                                  8   Subject Premises” or “employ ANY persons at the Subject Premises,” nor
                                  9   does Membership “own, lease, operate or manage the Subject Premises.”
                                 10   (Dkt. 19-1 at 4).
Central District of California
United States District Court




                                 11
                                 12       On a motion to remand, the Court must determine not whether the claim
                                 13   is sufficiently articulated as pled, but rather whether it would be possible for
                                 14   plaintiff to amend with additional allegations could state a claim. Here, the
                                 15   Court finds that, on the basis of the facts provided by Wholesale, there is no
                                 16   amendment Plaintiff could make to establish a claim for premises liability
                                 17   against Membership. Each of the statements in the Ruijters Declaration
                                 18   negates an element necessary to establish a claim for premises liability.
                                 19   Other courts in this district, considering nearly identical claims, have
                                 20   reached the same conclusion. See, e.g., Holliday v. Costco Wholesale
                                 21   Corp., No. 2:20-CV-01106-SVW-RAOx, 2020 WL 1638607, at *2 (C.D. Cal.
                                 22   Apr. 2, 2020) (denying Plaintiff’s motion to remand where “Plaintiff . . . failed
                                 23   to allege any facts that show [Membership] could be responsible for her slip-
                                 24   and-fall injury” because, “[a]ccepting Plaintiff’s factual allegations as true,
                                 25   and considering Costco’s evidence, [Membership] does not maintain any
                                 26   control over the premises where the alleged injury occurred” and therefore

                                                                              7
                                  Case 2:20-cv-02146-VAP-AS Document 29 Filed 05/18/20 Page 8 of 8 Page ID #:303




                                  1   “[Membership] has no plausible duty to Plaintiff,” barring a premises liability
                                  2   claim).
                                  3
                                  4      In sum, Wholesale has shown that Plaintiff is unable “to establish a
                                  5   cause of action against the non-diverse party in state court,” Hunter v. Phillip
                                  6   Morris USA, 582 F.3d at 1044, and therefore that the joinder was fraudulent.
                                  7   As Membership was improperly joined, there exists complete diversity
                                  8   between the parties, and this Court has subject matter jurisdiction.
                                  9
                                 10                               IV.    CONCLUSION
Central District of California
United States District Court




                                 11      The Court accordingly DENIES the Motion to Remand.
                                 12
                                 13
                                 14
                                 15   IT IS SO ORDERED.
                                 16
                                 17
                                          Dated:     5/18/20
                                 18                                                      Virginia A. Phillips
                                 19                                               Chief United States District Judge

                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                             8
